Citation Nr: 0020751	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  97-20 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from December 1988 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veteran Affairs (VA) Atlanta, Georgia, Regional Office (RO), 
in which the RO, inter alia, denied entitlement to service 
connection for a bilateral knee disorder.  The veteran 
perfected an appeal of the November 1996 decision.  

In April 1998, the Board remanded the case so that the RO 
could obtain all of the veteran's VA outpatient treatment 
records and private treatment records.  The RO was also 
directed to afford the veteran a VA orthopedic examination by 
an appropriate specialist.  

The RO scheduled the veteran for a November 1999 VA 
examination.  The veteran, however, failed to report for the 
scheduled examination.  

The matter was then returned to the Board for appellate 
review.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a bilateral knee disorder is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Review of the veteran's service outpatient records show that 
the veteran was treated for left knee pain in May 1988.  The 
veteran reported having had symptoms of left knee pain for 
years.  On examination, there was no deformity, 
discoloration, or crepitus.  There was edema on passive 
motion and tenderness.  Diagnosis was probable left knee 
strain.

The veteran's December 1988 report of medical examination was 
negative for left or right knee defects.  However, a December 
1991 medical treatment record reflects that the veteran 
received treatment for a basketball injury that resulted in 
trauma to the right thigh and knee.  Physical examination of 
the knee revealed a full range of motion of the right knee.  
The veteran's right knee was stable without edema or 
tenderness.  Assessment was soft tissue trauma right thigh.

A November 1992 health record shows that the veteran was seen 
for knee pain after twisting his left knee while playing 
basketball.  On examination of the left knee, there was a 
full range of motion and there was no swelling or erythema.  
There was tenderness to palpitation on the medial side.  An 
X-ray study revealed no fracture.  Assessment was probable 
sprain of medial collateral ligament.

A September 1993 health record reflects that the veteran 
injured his right knee playing softball.  On examination of 
the right knee, the veteran had a normal range of motion with 
minimal swelling in the anterior inferior lateral aspect of 
the patella. Assessment was a right knee sprain.  An October 
1993 record indicates that the veteran had complaints of 
weakness and giving out of the right knee.  Impression was to 
rule out anterior cruciate ligament problem.  Another October 
1993 record shows an assessment of patella femoral pain, 
post-traumatic.  An X-ray report revealed no significant bony 
abnormality.

The veteran's November 1993 separation medical examination 
shows no left or right knee defects.  The veteran's lower 
extremities were described as "normal."  In a report of 
medical history, the veteran indicated that he had swollen or 
painful joints.  The examiner found that the veteran had a 
history of knee injury, but that it was not considered 
disabling.

The veteran initially claimed entitlement to VA disability 
compensation in January 1994, at which time he indicated that 
he had injured both of his knees while inservice.  

During a September 1996 VA examination, the veteran had 
complaints of arthralgia in both knees.  On physical 
examination, the knees were found to be normal and they 
glided through a full range of motion with taught cruciate 
and collateral ligaments.  There was no effusion, swelling, 
heat, or redness.  Diagnosis was subjective bilateral 
arthralgia complaints with no objective findings and full 
mobility.  An X-ray study revealed mild genu varus and a 
slight tapering of each patella, seemingly a variant of 
normal.

Private medical records from August 1997 consists of a 
radiology report from South Atlanta Radiology Associates.  It 
indicates that the veteran's right knee had a fracture of the 
fibular head which is probably chronic and was consistent 
with an old nonunited fracture; the right knee was otherwise 
negative.  An undated private medical record from Fayette 
Orthopedic Clinic reflects that the veteran had tendonitis of 
the patella tendon; it does not indicate which knee is 
involved.  Date of onset is reported as January 1, 1997.

During his September 1997 personal hearing, the veteran 
stated that he injured both of his knees while playing sports 
in service.  According to the veteran, his right knee causes 
him pain and he is currently taking painkillers.


II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

III. Analysis

The Board notes that the RO attempted to provide the veteran 
with a VA examination for the purpose of obtaining a medical 
opinion as to the etiology and severity of the veteran's 
bilateral knee disorder.  The veteran did not, however, 
appear for the examination.  Because he failed to report for 
the scheduled examination, the claim shall be adjudicated 
based on the evidence of record.  38 C.F.R. § 3.655.  In 
addition, the Board notes that the veteran failed to respond 
to VA letters requesting that he identify any sources of 
treatment for his bilateral knee disorder since separation 
from service.  

A. Right Knee Disorder

Private treatment records show that the veteran's right knee 
has a fracture of the fibular head that is chronic and 
consistent with an old nonunited fracture.  In addition, the 
service medical records from September to October 1993 show 
that the veteran received treatment for an injury to the 
right knee.  Therefore, the Board finds that the first and 
second Caluza elements have been satisfied because there is 
evidence of treatment for a right knee disorder while in 
service and a current medical diagnosis of disability.  
Caluza, 7 Vet. App. at 506.  

The veteran has provided lay evidence indicating that his 
right knee disorder began while he was in service.  The 
veteran's claim rests on his assertions that his right knee 
pain is related to his period of active service.  However, 
the appellant, as a lay person without medical knowledge is 
not competent to offer opinions or to make such conclusions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Because the veteran 
has not submitted evidence of an etiological relationship 
between his right knee disorder and service, the Board finds 
that he has not met his initial burden of presenting evidence 
of a well-grounded claim.  

Although the medical evidence shows that he has a right knee 
disorder , that evidence does not suggest that the current 
disability is related to an in-service disease or injury.  
There is no competent evidence establishing medical causation 
between the veteran's right knee disorder and his period of 
service, the appellant's claim is implausible and not well-
grounded.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(a).

B. Left Knee Disorder 

The veteran has not provided any medical evidence showing 
that he currently has a left knee disorder.  Although, the 
veteran's service medical records show that he sustained an 
injury to the left knee while in service, his November 1993 
separation examination notes no left knee defect.  In 
addition, a September 1996 VA examination report indicates 
that the veteran had subjective complaints of left knee 
arthralgia, but there were no objective findings of a left 
knee disorder and there was full mobility of the left knee.  
The Board finds, therefore, that the evidence does not show 
that the first Caluza element has been satisfied.  
Consequently, the Board has determined that the claim of 
entitlement to service connection for a left knee disorder is 
not well-grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1966).  The facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

The claim of entitlement to service connection for a 
bilateral knee disorder is denied.




_____________________________________
A. BRYANT
Member, Board of Veterans' Appeals





 

